There being no element of fraud in the case, the second contract, made by the defendant and the charterer, cannot be regarded as the exercise by the charterer of the option to renew. The -plaintiff procured the first contract and could only recover commission beyond the first month in case of the exercise by the charterer of the option to renew pursuant to the contract. The parties themselves negotiated the second contract, and the plaintiff was not the procuring cause. Judgment of the Municipal Court modified by reducing the recovery to the sum of twenty dollars, and as modified affirmed, without costs to either party. Woodward, Jenks, Hooker, Gaynor and Miller, JJ., concurred.